 



THIS AMENDING AGREEMENT is made as of the 20th day of April, 2005.

BETWEEN:

HUB INTERNATIONAL LIMITED,
a corporation incorporated under
the laws of Ontario,

- and -

BANK OF MONTREAL,
a Canadian chartered bank,

     WHEREAS the parties hereto entered into an amended and restated credit
agreement dated as of April 23, 2004 (such credit agreement being herein
referred to as the “Credit Agreement”);

     AND WHEREAS the Borrower wishes to renew the Drawdown Period for an
additional 364 days pursuant to Section 2.3(a) of the Credit Agreement;

     AND WHEREAS the Lender wishes to accept Borrower’s Renewal Request pursuant
to Section 2.3(b) of the Credit Agreement;

     AND WHEREAS the parties hereto wish to amend the Credit Agreement to
reflect the extension pursuant to Section 2.3(c) of the Credit Agreement of the
first date referred to in clause (a) of the definition of “Term Date” in the
Credit Agreement to April 19, 2006;

     NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements hereinafter contained and other good and valuable
consideration (the receipt and sufficiency whereof is hereby acknowledged by
each of the parties hereto) the parties do hereby respectively covenant and
agree as follows:



1.   The parties hereby concur in this amendment to the Credit Agreement and,
upon the execution of this amending agreement, the Credit Agreement and this
amending agreement shall be deemed to constitute the entire Credit Agreement.
Subject as hereinafter set forth the Credit Agreement is hereby confirmed to be
in all respects in full force and effect on this date as an agreement, binding
in accordance with its terms on, and enforceable against, the parties to this
amending agreement.   2.   Unless otherwise defined herein, all capitalized
terms used in this amending agreement shall have the respective meanings
ascribed thereto in the Credit Agreement.   3.   Effective the date of this
amending agreement, Section 1.1 of the Credit Agreement is amended by replacing
the definition of “Term Date” thereunder with the following:

 



--------------------------------------------------------------------------------



 



- 2 -



    “Term Date” means the earlier of (a) April 19, 2006 or, if such date is
extended pursuant to Section 2.3(c), the date to which it has been extended, and
(b) the Amortization Date;  

4.   This amending agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.   5.   This amending agreement shall be governed
by, and construed in accordance with, the laws of the Province of Ontario and
the laws of Canada applicable therein.

     IN WITNESS WHEREOF this amending agreement has been executed by the parties
hereto.

              HUB INTERNATIONAL LIMITED

 
      Per:   /s/ Martin P. Hughes         Martin P. Hughes, Chief Executive
Officer                       Per:   /s/ Dennis J. Pauls         Dennis J.
Pauls, Chief Financial Officer                   BANK OF MONTREAL
      Per:   /s/ John Coke         Authorized Signing Officer              

 